Examiner’s Comment
Allowable Subject Matter
Claims 1, 3-4, 6-8, and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an assembly for clamping semiconductor wafers, comprising: the respective portions of the electrostatic chuck comprise distinct first, second, and third chuck surfaces; the first and second slots divide the electrostatic chuck into the distinct first, second, and third chuck surfaces; the first slot is situated between the first and second chuck surfaces; the second slot is situated between the second and third chuck surfaces; the first chuck surface comprises a first electrode area; the second chuck surface comprises a second electrode area and a third electrode area, wherein the second and third electrode areas are electrically isolated from each other; and the third chuck surface comprises a fourth electrode area, in combination with all the limitations set forth in claim 1. 	Regarding claim 17, the prior art fails to teach or disclose a method of handling semiconductor wafers, comprising: the electrostatic chuck is mounted on a plate, the portions of the electrostatic chuck comprise distinct first, second, and third chuck surfaces, the first and second slots divide the electrostatic chuck into the distinct first, second, and third chuck surfaces, the first slot is situated between the first and second chuck surfaces, the second slot is situated between the second and third chuck surfaces, the first chuck surface comprises a first electrode area, the second chuck surface comprises a second electrode area and a third electrode area, wherein the  the electrostatic chuck is mounted on a plate and comprises a plurality of distinct electrode areas divided into a first group and a second group; with the semiconductor wafer on the electrostatic chuck, withdrawing the arms of the end-effector from the respective slots; and KLAT-P00036Amendmentbiasing the electrostatic chuck to clamp the semiconductor wafer to the electrostatic chuck, comprising applying a first bias voltage to the electrode areas in the first group, applying a second bias voltage to the electrode areas in the second group, and applying a third bias voltage to the plate, in combination with all the limitations set forth in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838